IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 755
                                          :
APPOINTMENT TO JUVENILE COURT             : SUPREME COURT RULES DOCKET
PROCEDURAL RULES COMMITTEE                :
                                          :




                                        ORDER


PER CURIAM


         AND NOW, this 22nd day of December, 2017, the Honorable Kim D. Eaton, in her

capacity as Administrative Judge of the Family Division of the Court of Common Pleas

of Allegheny County, Fifth Judicial District, is hereby appointed as a member of the

Juvenile Court Procedural Rules Committee to serve at the pleasure of the Court,

commencing January 3, 2018.